Case 3:20-cv-03315-FLW-TJB Document 76 Filed 06/17/21 Page 1 of 1 PageID: 1096




Matthew J. Fedor                                                                Faegre Drinker Biddle & Reath LLP
Partner                                                                         600 Campus Drive
matthew.fedor@faegredrinker.com                                                 Florham Park, New Jersey 07932
973-549-7329 direct                                                             +1 973 549 7000 main
                                                                                +1 973 360 9831 fax




June 17, 2021



BY ECF & EMAIL

Honorable Tonianne J. Bongiovanni, U.S.M.J.
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building and U.S. Courthouse
402 East State Street, Room 5000
Trenton, New Jersey 08608

Re:       Universal Prop. Servs. Inc., et al. v. Lehigh Gas Wholesale Servs., Inc., et al.
          Civil Action No. 20-3315 (FJW) (TGB)

Dear Judge Bongiovanni:

       This firm represents Circle K Stores, Inc. (“Circle K”) and TMC Franchise Corp.
(“TMC”) in the above-referenced matter. We write jointly on behalf of Circle K and TMC to
request that the Court enter the enclosed Stipulation and Proposed Order extending Circle K’s
and TMC’s deadline to respond to the Second Amended Complaint through and including July
19, 2021.

       If the enclosed stipulation is acceptable, we respectfully request that Your Honor endorse
and have it filed with the Clerk of Court.

          We thank the Court for its consideration and attention to this matter.


Respectfully submitted,

/s/ Matthew J. Fedor

Matthew J. Fedor
Partner

MJF
Enclosure

cc:       All counsel of record (via ECF)
